United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF COMMERCE, CENSUS
BUREAU, Northridge, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-563
Issued: November 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 29, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 20, 2009. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was injured in the performance of duty on
March 20, 2009.
FACTUAL HISTORY
On May 13, 2009 appellant, then a 28-year-old administrative specialist, filed a
traumatic-injury claim (Form CA-1) alleging injury on March 20, 2009. She stated that she was
assaulted at 10:30 p.m., while walking back to her hotel. The injury was described as
depression, insomnia and loss of appetite.
By letter dated May 26, 2009, the Office requested that appellant submit additional
information, including where the assault occurred, what she was doing at that time and whether a

police report was filed. It also sent a May 26, 2009 letter and EN1014 form to the employing
establishment regarding appellant’s travel status on March 20, 2009.1
In a decision dated June 26, 2009, the Office denied the claim for compensation. It found
the factual evidence did not establish an incident occurred as alleged.
By letter dated July 16, 2009, appellant requested reconsideration of her claim and
discussed the March 20, 2009 incident. On that day she was on travel duty and staying at a hotel
in Arlington, Virginia. Appellant left the hotel to buy cigarettes at a convenience store located
two blocks from the hotel and while returning she was sexually assaulted. The employing
establishment submitted the EN1014 form stating that on March 20, 2009 appellant was on travel
duty for training in Arlington, Virginia. In a letter dated July 16, 2009, a supervisor noted
appellant was on official government travel for training at headquarters. The supervisor
indicated appellant did not initially file a police report as she wanted to maintain anonymity, but
she did report the incident to the employer on her return to work on March 23, 2009.
In a decision dated November 20, 2009, the Office denied modification of the June 26,
2009 decision. It found, as follows: “The new factual and medical evidence failed to link any
medical condition or factual situation to the alleged sexual assault on March 20, 2009. The
Office has not received any police report, nor has it received any medical evidence from the time
period or after which discussed the alleged assault.”
LEGAL PRECEDENT
The Federal Employee’s Compensation Act2 provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of duty. The phrase “sustained while in the performance of duty” is regarded as the
equivalent of the coverage formula commonly found in workers’ compensation laws, namely
“arising out of and in the course of employment.”3
With respect to employees on travel duty, the Board has recognized the general criteria
for performance of duty as it relates to travel employees or employees on temporary-duty
assignments as follows:
“Employees whose work entails travel away from the employer’s premises are
held in the majority of jurisdictions to be within the course of their employment
continuously during the trip, except when a distinct departure on a personal errand
is shown. Thus, injuries arising out of the necessity of sleeping in hotels or eating
in restaurants away from home are usually held compensable.”4
1

The EN1014 form requests information regarding an employee’s travel status and official duties.

2

5 U.S.C. §§ 8101-8193.

3

Paul Foster, 56 ECAB 208, 210 (2004).

4

1 A. Larson, The Law of Workers’ Compensation, § 25.01 (2000); see also Lawrence J. Kolodzi, 44 ECAB 818,
822 (1993).

2

ANALYSIS
In the present case, the Office issued a November 20, 2009 merit decision denying
modification of the June 26, 2009 Office decision. While describing the evidence submitted on
reconsideration, the Office failed to properly identify the issue or make adequate findings. The
initial question is whether appellant was in the course of employment at the time of the alleged
assault on March 20, 2009. She described the time and place of the alleged incident while on
official travel duty. No findings were made as to whether appellant was in the course of
employment, with reference to the relevant facts and the general criteria applicable to
performance of duty as it pertains to employees on travel.5 If appellant is found to be in the
course of employment at the time of the March 20, 2009 incident, then the Office should make
findings as to whether she sustained an injury arising out of her employment.6
The case will be remanded to the Office for proper findings and adjudication of the
evidence on the issue presented. After such further development as it deems necessary, it should
issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision on whether appellant sustained
injury on March 20, 2009 while in the performance of duty.

5

See H.S., 58 ECAB 554 (2007).

6

See Bradford N. Reed, 56 ECAB 428 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the November 20 and June 26, 2009 decisions of
the Office of Workers’ Compensation Programs are set aside. The case is remanded for further
action consistent with this decision of the Board.
Issued: November 1, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

